Citation Nr: 1337749	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a bilateral eye injury.

3.  Entitlement to service connection for dental trauma. 

4.  Entitlement to service connection for malnutrition.

5.  Entitlement to service connection for residuals of fractured ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1943 to March 1946. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of service connection for an acquired psychiatric disorder, dental trauma, and residuals of a bilateral eye injury have been recharacterized as shown on the title page.  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

When he filed for compensation for a mental disorder, the Veteran referenced only PTSD; however, the record reflects diagnoses of "possible" adjustment disorder and depressive symptoms.  Recharacterization of the issue as entitlement to service connection for an acquired psychiatric disorder is therefore appropriate.  Clemons, supra.  

Additionally, in a May 2010 letter, the Veteran asserted that his vision disorders are the result of trauma to both eyes during service, and that he also sustained severe dental trauma during service; thus, these issues have also been recharacterized as shown.  Brokowski, supra.  

In May 2010, the Veteran requested a hearing on all issues before a Decision Review Officer.  In July 2011, he waived his hearing request in favor of an informal conference, which was held before a DRO on July 12, 2011.  The conference report is of record.  

The May 2010 letter also raised a claim to reopen the issue of service connection for peptic ulcer disease.  Additionally, in March 2010, the Veteran advised a VA treatment provider of an in-service nasal injury that has resulted in chronic residuals.  As these issues are raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issues on appeal.

There are outstanding VA treatment notes that have not been associated with the claims folder.  In August 2010, the Veteran indicated that he continues to receive treatment at the VA Sepulveda Ambulatory Care Center.  The most recent VA treatment records from this system are dated in March 2010.  Thus, updated VA treatment records should be obtained on remand.   See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In May 2010, the Veteran requested a hearing before a DRO on all issues on appeal.  In July 2011, the Veteran waived his hearing request in favor of an informal conference.  The conference report reflects that only one of the issues on appeal, service connection for an acquired psychiatric disorder, was discussed.  Upon remand, the Veteran must be asked to clarify whether he still desires to participate in an informal conference on the remaining four issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since March 2010.  If such records do not exist or are unavailable, a negative response must be obtained and the Veteran must be notified.

2.  Request that the Veteran clarify whether he desires an informal conference on the issues of entitlement to service connection for residuals of an eye injury, rib fracture, dental trauma, and malnutrition. 

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



